United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Leavenworth, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-795
Issued: November 7, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 7, 2011 appellant filed a timely appeal from the January 31, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) regarding his entitlement to
schedule award compensation. Pursuant to the Federal Employees’ Compensation Act (FECA)1
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has more than
a four percent permanent impairment of his left leg and a three percent permanent impairment of
his right leg, for which he received schedule awards.

1

20 C.F.R. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. In a decision dated October 1, 2010,2 the
Board set aside the October 1 and 9, 2010 schedule award decision of OWCP.3 The Board found
that OWCP properly referred appellant to Dr. George Varghese, a Board-certified physical
medicine and rehabilitation physician, for evaluation of his leg impairment due to a conflict in
the medical evidence, but determined that his August 11, 2009 impairment evaluation was in
need of clarification.4 In his August 11, 2009 report, Dr. Varghese indicated that, under Table
16-3 of the sixth edition of the A.M.A., Guides, the proper diagnostic category was a class 1
partial medial meniscus tear in both knees. With respect to appellant’s functional history, he
stated that appellant was able to do self-care activities, but his pain and stiffness interfered with
some vigorous activities. Using Table 16-6 relating to the functional history, Dr. Varghese gave
a grade modifier of two for each leg. For the physical examination, under Table 16-7, he gave a
grade modifier of two for the left side and a grade modifier of one for the right side.5 For the
clinical studies, under Table 16-8, Dr. Varghese gave a grade modifier of two for each leg. He
calculated the Net Adjustment Formula and then explained how the result caused movement
from the class 1 default value in each leg. For the left leg, Dr. Varghese moved one space to the
left from the class 1 default value and, for the right leg, he moved two spaces to the left from the
class 1 default value. He concluded that appellant had a four percent permanent impairment of
his left leg and a three percent permanent impairment of his right leg.
In its October 1, 2010 decision, the Board found that Dr. Varghese did not adequately
explain how he reached his determination of the various grade modifiers, namely those for the
functional history, physical examination and clinical studies. The Board further indicated that he
did not adequately explain whether he factored appellant’s arthritis into the calculation of the

2

Docket Nos. 10-197 & 10-202 (issued October 1, 2010).

3

OWCP accepted that on January 17, 2007 appellant, then a 50-year-old electrician, sustained a partial tear of the
medial meniscus of his left knee, derangement of the posterior horn of the medial meniscus of his left knee and
strains of his left knee and leg. On July 26, 2007 he underwent OWCP-authorized left knee surgery, including a
partial medial meniscectomy with debridement of the patella, femoral sulcus and femoral condyles and resection of
the medial synovial plica. OWCP accepted that on March 27, 2007 appellant sustained a partial tear of the medial
meniscus of his right knee when he caught his foot on an anchor and stumbled forward while at work. It granted
him schedule awards for a four percent permanent impairment of his left leg and a three percent permanent
impairment of his right leg.
4

The Board also found that an August 15, 2008 impairment rating of Dr. Stephen W. Munns, an attending Boardcertified orthopedic surgeon, and December 15, 2008 and January 26, 2009 impairment ratings of Dr. Steven V.
Smith, an attending Board-certified orthopedic surgeon, were of little probative value because they were not derived
in accordance with the American Medical Association, Guides to the Evaluation of Permanent Impairment.
5

With respect to the physical examination of the left leg, Dr. Varghese found that there was no effusion or any
evidence of any inflammatory changes. Range of motion was measured from 0 to 130 degrees and strength was
normal. There was no instability detected and left thigh circumference was 52 centimeters (cm). With respect to the
right leg, Dr. Varghese stated that he found no swelling, inflammatory changes, hyperesthesia or vasomotor
changes. Range of motion was measured from 0 to 135 degrees. Medial and lateral stability was normal, there was
no effusion and right thigh circumference was 51.5 cm.

2

clinical studies grade modifier.6 The Board found that Dr. Varghese should he provided an
opportunity to clarify his impairment evaluation and remanded the case to OWCP for that
purpose.
On remand, OWCP provided Dr. Varghese an opportunity to further explain his
August 11, 2009 impairment rating. In a December 22, 2010 report, Dr. Varghese stated that,
with respect to functional history under Table 16-6, appellant was able to work as a security
guard, although he had some discomfort with running and playing basketball and took one or two
Ibuprofen pills per week. He noted that, under Table 16-6, the grade modifier of two was
intended for a patient with an antalgic limp or who used an assistive device or brace, so he felt
that awarding appellant a grade modifier of two in both legs was “more generous based on his
functional activities.” With respect to physical examination under Table 16-7, Dr. Varghese
indicated that appellant’s physical examination in August 2009 did not show any significant
abnormalities in terms of stability or ligamental structures. He stated that, based on the history
of surgery, he gave a grade modifier of two for the left leg and a grade modifier of one for the
right leg. With respect to clinical studies under Table 16-8, Dr. Varghese indicated that he
reviewed all the medical reports and diagnostic tests. Magnetic resonance imaging (MRI) scan
testing of the right knee showed mild degenerative changes and MRI scan testing of the left knee
showed tear of the posterior horn of the medial meniscus, otherwise unremarkable. Dr. Varghese
noted that x-rays of the knees showed minimal patellar spurring bilaterally and stated:
“In the operative report, there were no significant changes in the medial or lateral
compartments. Patellofemoral joint showed chondral changes and also medial
parapatellar plication which was resected during the surgical procedure. I thought
that some of these changes were more age appropriate and the main lesion was the
meniscal tears which [were] treated and his residual deficits from that were
considered for the rating. These are my explanations for use of the grade
modifications which were used for the net adjustment and the final rating using
the regional grid.”
In a January 17, 2011 report, Dr. Daniel D. Zimmerman, a Board-certified orthopedic
surgeon serving as an OWCP medical adviser, indicated that he had reviewed Dr. Varghese’s
December 22, 2010 report and found that his medical explanations were excellent in supporting
his conclusions regarding the degree of permanent impairment in appellant’s legs. He found that
no schedule award modifications were warranted.
In a January 31, 2011 decision, OWCP determined that the medical evidence showed that
appellant had no more than a four percent permanent impairment of his left leg and a three
percent permanent impairment of his right leg, for which he received schedule awards.

6

In a December 5, 2007 progress note, Dr. Munns indicated that diagnostic testing in both knees showed that
appellant had “approximately two millimeters (mm) of medial compartment cartilage space with no secondary
degenerative changes as of yet.” On January 23, 2008 he stated that appellant’s medial compartment cartilage space
was maintained at 50 percent of normal.

3

LEGAL PRECEDENT
The schedule award provision of FECA7 and its implementing regulations8 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.9 For OWCP decisions issued on or after
May 1, 2009, the sixth edition of the A.M.A., Guides (6th ed. 2009) is used for evaluating
permanent impairment.10
In determining impairment for the lower extremities under the sixth edition of the
A.M.A., Guides, an evaluator must establish the appropriate diagnosis for each part of the lower
extremity to be rated. With respect to the knee, the relevant portion of the leg for the present case,
reference is made to Table 16-3 (Knee Regional Grid) beginning on page 509.11 After the Class of
Diagnosis (CDX) is determined from the Knee Regional Grid (including identification of a
default grade value), the Net Adjustment Formula is applied using the grade modifier for
Functional History (GMFH), grade modifier for Physical Examination (GMPE) and grade
modifier for Clinical Studies (GMCS). The Net Adjustment Formula is (GMFH - CDX)
+ (GMPE - CDX) + (GMCS - CDX).12 Under Chapter 2.3, evaluators are directed to provide
reasons for their impairment rating choices, including choices of diagnoses from regional grids
and calculations of modifier scores.13
ANALYSIS
In an October 1, 2010 decision, the Board found that Dr. Varghese, a Board-certified
physical medicine and rehabilitation physician serving as an OWCP referral physician, did not
fully explain his determination that appellant had a four percent permanent impairment of his left
leg and a three percent permanent impairment of his right leg.14 The Board found that he did not
adequately explain how he reached his determination of the various grade modifiers, namely
7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404 (1999).

9

Id.

10

See FECA Bulletin No. 9-03 (issued March 15, 2009). For OWCP decisions issued before May 1, 2009, the
fifth edition of the A.M.A., Guides (5th ed. 2001) is used.
11

See A.M.A., Guides (6th ed. 2009) 509-11.

12

Id. at 515-22.

13

Id. at 23-28.

14

Appellant received schedule awards for a four percent permanent impairment of his left leg and a three percent
permanent impairment of his right leg, but he claimed entitlement to greater schedule award compensation.

4

those for the functional history, physical examination and clinical studies. The Board further
indicated that Dr. Varghese did not adequately explain whether he factored appellant’s arthritis
into the calculation of the clinical studies grade modifier. The Board found that he should be
provided an opportunity to clarify his impairment evaluation and remanded the case to OWCP
for that purpose.
The Board finds that Dr. Varghese provided sufficient supplemental explanation in his
December 22, 2010 report to support his grade modifier calculations and to show that appellant
has a four percent permanent impairment of his left leg and a three percent permanent
impairment of his right leg under the standards of the sixth edition of the A.M.A., Guides.
In December 22, 2010 report, Dr. Varghese stated that, with respect to functional history
under Table 16-6, appellant was able to work as a security guard, although he had some
discomfort with running and playing basketball. He noted that, under Table 16-6, the grade
modifier of two was intended for a patient with an antalgic limp or who used an assistive device
or brace and therefore explained that his awarding of a grade modifier of two in both legs was
actually generous.15 With respect to physical examination under Table 16-7, Dr. Varghese
indicated that appellant’s physical examination in August 2009 did not show any significant
abnormalities in terms of stability or ligamental structures. He explained why he gave a grade
modifier of two for the left leg and a grade modifier of one for the right leg by noting that
appellant’s left leg had findings that required greater surgical intervention.16 With respect to
clinical studies under Table 16-8, counsel has argued on appeal that Dr. Varghese did not
adequately consider appellant’s arthritis. The Board finds that he did in fact adequately consider
this condition in choosing the grade modifier for the clinical studies. Dr. Varghese indicated that
he performed a review of the relevant medical evidence and found that diagnostic testing and
operative reports showed that appellant had some degree of degenerative changes in his knees,
including patellar spurring bilaterally and changes in the medial and lateral compartments
bilaterally. His choice of a grade modifier of two for clinical studies is consistent with the
evidence of record regarding the arthritis in appellant’s knees because, under Table 16-8, a grade
modifier of two is appropriate for the case when the cartilage interval is present but is between
25 and 50 percent.17 The Board notes that Dr. Varghese previously applied the Net Adjustment
Formula to these same grade modifiers and properly found that appellant had a four percent
permanent impairment of his left leg and a three percent permanent impairment of his right leg.18
For these reasons, appellant has not shown that he has more than a four percent
permanent impairment of his left leg and a three percent permanent impairment of his right leg,
for which he received schedule awards.
15

See A.M.A., Guides 516, Table 16-6.

16

See id. at 517, Table 16-7.

17

See id. at 519, Table 16-78. Prior diagnostic testing showed that appellant had approximately two mm of
medial compartment cartilage space that was described as 50 percent of normal.
18

Moreover, in a January 17, 2011 report, Dr. Zimmerman, a Board-certified orthopedic surgeon serving as an
OWCP medical adviser, indicated that he had reviewed Dr. Varghese’s December 22, 2010 report and agreed with
his detailed assessment.

5

Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he has
more than a four percent permanent impairment of his left leg and a three percent permanent
impairment of his right leg, for which he received schedule awards.
ORDER
IT IS HEREBY ORDERED THAT the January 31, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 7, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

